Lundberg Stratton, J.,
concurring.
{¶ 19} I concur with dismissal of this case. Appellant Allecia I. Hammons based her request for her daughter’s original birth certificate upon the Ohio Public Records Act, R.C. 149.43 et seq. The document, however, is no longer a public record subject to disclosure under the Act. R.C. 3705.09(G).
{¶ 20} Nevertheless, R.C. 3705.09(G) also provides that the sealed documents “shall not be open to inspection or copy unless so ordered by a court of competent jurisdiction.” Therefore, a person may obtain a court order for the release of the sealed records. I believe that a biological parent whose paternal rights have not been terminated should have the means to seek the release of his or her child’s original birth records for good cause. In this case, although the original birth records are not subject to a public records request, the appellant may be able to obtain the birth certificate via court order.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Rosalina M. Fini, Assistant Prosecuting Attorney, for appellee Cuyahoga County Child Support Enforcement Agency.